DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 1-7 and 9-14 in the reply filed on Sept. 20, 2022 is acknowledged.  The traversal is on the ground(s) that as understood by the Applicant the restriction appears to be based on an argument that claims 1 and 9 are anticipated by Sura.  This is not found persuasive because in the national stage applications as is the present application, the test whether a restriction is required is whether there is a lack of unity of inventions among the groups of inventions, and that is not determined based on the patentability of inventions.  Groups I and II as specified in the Restriction Requirement on page 3 lack unity of invention because the groups lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a coextruded polymeric article comprising first segments each having first and second opposed major surfaces and a thickness, the first segments comprising a first material, second segments comprising a second material, wherein adjacent first segments are joined together via a second segment, wherein at least 10 percent by number of the second segments extend from the second major surface past the first major surface of each first adjacent segment and have a distal end, the second segments having first and second opposed major surfaces, wherein there is a gap between adjacent second segments, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sura et al. (US 2016/0347039 A1).
The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 2 does not include reference number “273” discussed in par. [0046] of the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 7, 9, 10, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “first material” in line 3.  The Examiner notes the claim was considered for examination purposes as reciting “a first material.”
Claim 1 recites “second material” in line 4.  The Examiner notes the claim was considered for examination purposes as reciting “a second material.”
Claim 1 recites “at least 10 percent by number of the second segments ….and has a distal end…”  That recitation is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “at least 10 percent by number of the second segments … each having a distal end.”
Claim 1 recites “adhesive” in line 9.  The Examiner notes the claim was considered for examination purposes as reciting “an adhesive.”
Claim 1 recites “except a portion of the major surface adjacent to the respective distal end” in line 10.  The claim is indefinite as it is not clear which major surface this recitation refers to, whether it is the first or the second major surface of the at least every other second segment.
Claim 3 recites the limitation “the first segment” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “free of adhesive.”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “free of the adhesive.”
Claim 4 recites the limitation “the first segment” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “partial fill” in lines 3 and 4.  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “partially fill.”
Claim 6 recites “An article comprising first and second coextruded polymeric articles of claim 1.”  The claim is not clear as claim 1 is directed to “A coextruded polymeric article.”  
Claim 6 recites “the second segments of the first coextruded polymeric articles”, “the gaps of the second coextruded polymeric articles”, “the second segments of the second coextruded polymeric articles”, “the gaps of the first coextruded polymeric articles.”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “the second segments of the first coextruded polymeric article”, “the gaps of the second coextruded polymeric article”, “the second segments of the second coextruded polymeric article”, “the gaps of the first coextruded polymeric article.”
Claim 7 recites “surface oppose to the gaps” in lines 2 and 3.  That recitation is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “surface opposite the gaps.”
Claim 9 recites “first material” in line 3.  The Examiner notes the claim was considered for examination purposes as reciting “a first material.”
Claim 9 recites “second material” in line 4.  The Examiner notes the claim was considered for examination purposes as reciting “a second material.”
Claim 9 recites “at least 10 percent by number of the second segments ….and has a distal end…”  That recitation is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “at least 10 percent by number of the second segments … each having a distal end.”
Claim 9 recites “adhesive” in line 9.  The Examiner notes the claim was considered for examination purposes as reciting “an adhesive.”
Claim 10 recites “adhesive” in line 5.  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “the adhesive.”
Claim 10 recites “the major surfaces of its side” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “wherein adjacent pairs of second segments in a repeating pattern have different heights.”  That recitation is not clear, as it is not clear whether two of the segments in each pair have different heights or whether the heights of segments in one pair are the same but different from the heights of segments in an adjacent pair.  The Examiner notes the claim was considered for examination purposes as reciting that the segments in a pair have different heights.
Claim 12 recites “or is a demarcation line.”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “or a demarcation line.”
Claim 13 recites “An article comprising first and second coextruded polymeric articles of claim 9.”  The claim is not clear as claim 9 is directed to “A coextruded polymeric article.”  
Claim 13 recites “partial fill” in lines 3 and 4.  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “partially fill.”
Claim 13 recites “the second segments of the first coextruded polymeric articles”, “the gaps of the second coextruded polymeric articles”, “the second segments of the second coextruded polymeric articles”, “the gaps of the first coextruded polymeric articles.”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “the second segments of the first coextruded polymeric article”, “the gaps of the second coextruded polymeric article”, “the second segments of the second coextruded polymeric article”, “the gaps of the first coextruded polymeric article.”
Claim 14 recites “surface oppose to the gaps” in lines 2 and 3.  That recitation is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “surface opposite the gaps.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sura et al. (US 2016/0347039 A1) (“Sura”), in view of Huber (US 3906578).
With respect to claim 1, Sura discloses a coextruded polymeric article (abstr.) comprising first segments each having first and second opposing major surfaces and a thickness – elements 14, the first segments comprising a first material (0034-0036, Fig. 1), second segments comprising a second material – elements 12 (0034-0036, Fig. 1), wherein adjacent first segments are joined together via a second segment (Fig. 1), wherein all second segments extend from the second major surface past the first major surface of each first adjacent segment, each having a distal end (Fig. 1), the second segment having first and second opposing major surfaces, wherein there is a gap between adjacent second segments, wherein a portion of the first and second major surface of the second segment adjacent the respective distal end is free of adhesive (0034-0036, Fig.).  Sura is silent with respect to an adhesive on the first and second major surfaces of at least every other second segment as recited in the claim.
Huber discloses an article comprising projections interpreted as corresponding to the second segments, wherein the projections comprise an adhesive on all sides of the projections, the adhesive coated projections removing dust and lint from a fabric that is being cleaned (col. 1, lines 37-55, col. 3, lines 9-25, 47—57, col. 4, lines 1-9, Fig. 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include an adhesive on the first and second major surfaces of all the second segments of Sura so that the article of Sura could be used for cleaning, Sura providing only non-limiting examples of applications of its article (0072, 0073).  Regarding the adhesive being only on the first and second major surfaces of the second segment except a portion of the major surface adjacent the respective distal end, changes in size are within the purview of a person skilled in the art (MPEP 2144.04), thus, a person of ordinary skill in the art would be able to determine the length of the adhesive on the first and second major surfaces of the second segment, as Sura does not include adhesive on a portion of the first and second major surfaces adjacent the respective distal end.
Regarding the first segments and second segments each extending continuously for at least 5 mm, the article of Sura is elongated in form, the length is greater than the width (0036), the width of the article being 10 cm, and including the first and second segments (0080), thus, it would have been obvious to one of ordinary skill in the art that the first and second segments extend continuously for a distance that overlaps the distance of at least 5 mm.  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Regarding the adhesive extending continuously for at least 5 mm, since in Huber the adhesive is disposed on all sided of the projections as discussed above, it would have been obvious to one of ordinary skill in the art that in the article of Sura and Huber the adhesive would extend the length of the second segments, thus, it would satisfy the recited range.
Regarding claim 2, Sura and Huber teach the article of claim 1. 
Huber discloses an article comprising projections interpreted as corresponding to the second segments, wherein the projections comprise an adhesive on all sides of the projections, the adhesive coated projections removing dust and lint from a fabric that is being cleaned (col. 1, lines 37-55, col. 3, lines 9-25, 47—57, col. 4, lines 1-9, Fig. 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include an adhesive on the first and second major surfaces of each of the second segments of Sura so that the article of Sura could be used for cleaning, Sura providing only non-limiting examples of applications of its article (0072, 0073).  Regarding the adhesive being on the first and second major surfaces of the second segment except a portion of the major surface adjacent the respective distal end, changes in size are within the purview of a person skilled in the art (MPEP 2144.04), thus, a person of ordinary skill in the art would be able to determine the length of the adhesive on the first and second major surfaces of each of the second segments, as Sura does not include adhesive on a portion of the first and second major surfaces adjacent the respective distal end (Fig. 1).
With respect to claim 3, Sura and Huber teach the article of claim 1.  Huber discloses the adhesive also present on the surface between the projections interpreted as corresponding to the second segments, to provide an adhesive surface (col. 2, lines 60-67, Fig. 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include the adhesive on the first major surface of the first segment between second segments, the first segment corresponding to the surface of Huber between the projections, to provide an adhesive surface between second segments.
Regarding claim 4, Sura and Huber teach the article of claim 1.  The references do not explicitly disclose that a portion of the first segment between the second elements is free of adhesive, however, changes in size are within the purview of a person skilled in the art (MPEP 2144.04), thus, a person of skill in the art would optimize the area of the first segment that should be covered with the adhesive to obtain the desired adhesive effect.
As to claim 5, Sura and Huber teach the article of claim 1.  Sura discloses a demarcation line between the first and second segments (Fig. 1).

Claim(s) 6, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sura et al. (US 2016/0347039 A1) (“Sura”), in view of Huber (US 3906578) and Galkiewicz (US 2001/0013277 A1).
With respect to claim 6, Sura and Huber teach the article of claim 1, but are silent with respect to an article comprising first and second coextruded polymeric articles as recited in the claim.  Galkiewicz discloses an article comprising extruded articles comprising first segments and second segments wherein the second segments of the first polymeric article partially fill the gaps between adjacent second segments of the second polymeric article and the second segments of the second polymeric article partially fill the gaps between adjacent second segments of the first polymeric article, the article providing for fastening the first and second articles to one another (0004, 0024, 0028, Figs. 5a, 4d).   It would have been obvious to one of ordinary skill in the art to form an article comprising a first coextruded polymeric article of claim 1 and a second coextruded polymeric article of claim 1, wherein the second segments of the first polymeric article partially fill the gaps between adjacent second segments of the second polymeric article and the second segments of the second polymeric article partially fill the gaps between adjacent second segments of the first polymeric article as it is known in the art of extruded polymeric articles having first and second segments to fasten the articles to one another.
Regarding claim 7, Sura, Huber and Galkiewicz teach the article of claim 6.  Galkiewicz discloses the first extruded polymeric article having a major surface opposite the gaps of the first extruded polymeric article attached to a first substrate and the second coextruded polymeric article having a major surface opposite the gaps of the second extruded polymeric article attached to a second substrate (0070, Fig. 24).
As to claim 10, Sura and Huber teach the article of claim 1.  Sura discloses the article wherein each second segment has a height extending from the first major surface of the adjacent first segment to the distal end of that second segment (Fig. 1).  Sura is silent with respect to adjacent pairs of the second segments in a repeating pattern have different heights, wherein a second segment having its major surface free of adhesive is shorter than the second segment in the pair having the adhesive on the major surface.   See 35 USC 112(b) rejections section regarding the claim.  The Examiner notes the claim was considered for examination purposes as reciting that the segments in a pair have different heights.  Galkiewicz discloses an extruded polymeric article comprising first segments and second segments, wherein in adjacent pairs of second segments there are second segments having different heights, the adjacent pairs of second segments provided in a repeating pattern, wherein one of the second segments in a pair is shorter than the second second segment in the pair (0024, 0027, Figs. 2-5b).  The difference in height helps with fastening of two articles to each other (0004, 0024, 0028).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the pairs of the second segments as disclosed in Galkiewicz to provide for a fastening system.  Regarding a second segment that is shorter having its major surface free of the adhesive and the second segment in the pair having the adhesive on the major surfaces, Sura discloses a second segment having no adhesive (Fig. 1).  Huber discloses projections comprising an adhesive on all sides of the projections, the adhesive coated projections removing dust and lint from a fabric that is being cleaned (col. 1, lines 37-55, col. 3, lines 9-25, 47—57, col. 4, lines 1-9, Fig. 3), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the second segment of the pair of second segments with an adhesive on the major surface to obtain the desired cleaning property of the article.

Claim(s) 9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sura et al. (US 2016/0347039 A1) (“Sura”), in view of Huber (US 3906578).
With respect to claim 9, Sura discloses a coextruded polymeric article (abstr.) comprising first segments each having first and second opposing major surfaces and a thickness – elements 14, the first segments comprising a first material (0034-0036, Fig. 1), second segments comprising a second material – elements 12 (0034-0036, Fig. 1), wherein adjacent first segments are joined together via a second segment (Fig. 1), wherein all second segments extend from the second major surface past the first major surface of each first adjacent segment, each having a distal end (Fig. 1), the second segment having first and second opposing major surfaces, wherein there is a gap between adjacent second segments (0034-0036, Fig.).  Sura is silent with respect to an adhesive on the first major surface of the first segments, wherein the first segments, second segments and the adhesive each extend continuously for at least 5 mm.
Huber discloses an article comprising projections interpreted as corresponding to the second segments, and an adhesive on a surface corresponding to the first major surface of the first segments, between the projections to provide an adhesive surface, the article used for cleaning (abstr., col. 1, lines 37-55, col. 2, lines 60-67, Fig. 2, col. 3, lines 9-25, 47—57, col. 4, lines 1-9, Fig. 3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include the adhesive on the first major surface of the first segment of Sura to provide an adhesive surface between second segments, so that the article of Sura could be used for cleaning, Sura providing only non-limiting examples of applications of its article (0072, 0073).  
Regarding the first segments, and second segments each extending continuously for at least 5 mm, the article of Sura is elongated in form, the length is greater than the width (0036), the width of the article being 10 cm, and including the first and second segments (0080), thus, it would have been obvious to one of ordinary skill in the art that the first and second segments extend continuously for a distance that overlaps the distance of at least 5 mm.  Regarding the adhesive extending continuously for at least 5 mm, since in Huber the adhesive is disposed on all of the upper surface of the article, it would have been obvious to one of ordinary skill in the art that in the article of Sura and Huber the adhesive would extend the length of the second segments, thus, it would satisfy the recited range.
Regarding claim 11, Sura and Huber teach the article of claim 9.  Sura discloses the second segment having an aspect ratio overlapping the range recited in claim 11; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 12, Sura and Huber teach the article of claim 9.  Sura discloses a demarcation line between the first and second segments (Fig. 1).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sura et al. (US 2016/0347039 A1) (“Sura”), in view of Huber (US 3906578) and Galkiewicz (US 2001/0013277 A1).
With respect to claim 13, Sura and Huber teach the article of claim 9, but are silent with respect to an article comprising first and second coextruded polymeric articles as recited in the claim.  Galkiewicz discloses an article comprising extruded articles comprising first segments and second segments wherein the second segments of the first polymeric article partially fill the gaps between adjacent second segments of the second polymeric article and the second segments of the second polymeric article partially fill the gaps between adjacent second segments of the first polymeric article, the article providing for fastening the first and second articles to one another (0004, 0024, 0028, Figs. 5a, 4d).   It would have been obvious to one of ordinary skill in the art to form an article comprising a first coextruded polymeric article of claim 9 and a second coextruded polymeric article of claim 9, wherein the second segments of the first polymeric article partially fill the gaps between adjacent second segments of the second polymeric article and the second segments of the second polymeric article partially fill the gaps between adjacent second segments of the first polymeric article as it is known in the art of extruded polymeric articles having first and second segments to fasten the articles to one another.
Regarding claim 14, Sura, Huber and Galkiewicz teach the article of claim 13.  Galkiewicz discloses the first extruded polymeric article having a major surface opposite the gaps of the first extruded polymeric article attached to a first substrate and the second coextruded polymeric article having a major surface opposite the gaps of the second extruded polymeric article attached to a second substrate (0070, Fig. 24).



Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783